
	

114 HR 3143 IH: Smart Energy and Water Efficiency Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3143
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. McNerney (for himself and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a smart water resource management pilot program.
	
	
 1.Short titleThis Act may be cited as the Smart Energy and Water Efficiency Act of 2015. 2.Smart energy and water efficiency pilot program (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means— (A)a utility;
 (B)a municipality; (C)a water district; and
 (D)any other authority that provides water, wastewater, or water reuse services. (2)SecretaryThe term Secretary means the Secretary of Energy.
 (3)Smart energy and water efficiency pilot programThe term smart energy and water efficiency pilot program or pilot program means the pilot program established under subsection (b). (b)Smart energy and water efficiency pilot program (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency management pilot program in accordance with this section.
 (2)PurposeThe purpose of the smart energy and water efficiency pilot program is to award grants to eligible entities to demonstrate advanced and innovative technology-based solutions that will—
 (A)increase and improve the energy efficiency of water, wastewater, and water reuse systems to help communities across the United States make significant progress in conserving water, saving energy, and reducing costs;
 (B)support the implementation of innovative processes and the installation of advanced automated systems that provide real-time data on energy and water; and
 (C)improve energy and water conservation, water quality, and predictive maintenance of energy and water systems, through the use of Internet-connected technologies, including sensors, intelligent gateways, and security embedded in hardware.
					(3)Project selection
 (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less than 3, but not more than 5, eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall consider—
 (i)energy and cost savings anticipated to result from the project; (ii)the innovative nature, commercial viability, and reliability of the technology to be used;
 (iii)the degree to which the project integrates next-generation sensors, software, hardware, analytics, and management tools;
 (iv)the anticipated cost-effectiveness of the pilot project in terms of energy efficiency savings, water savings or reuse, and infrastructure costs averted;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented on a smaller or larger scale, including whether the technology can be implemented by each type of eligible entity;
 (vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology is sourced from a manufacturer based in the United States; and
 (viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; (V)the names of the project lead organization and any partners;
 (VI)the number of users to be served by the project; and (VII)any other information that the Secretary determines to be necessary to complete the review and selection of a grant recipient.
							(4)Administration
 (A)In generalNot later than 300 days after the date of enactment of this Act, the Secretary shall select grant recipients under this section.
 (B)EvaluationsThe Secretary shall annually carry out an evaluation of each project for which a grant is provided under this section that—
 (i)evaluates the progress and impact of the project; and (ii)assesses the degree to which the project is meeting the goals of the pilot program.
 (C)Technical and policy assistanceOn the request of a grant recipient, the Secretary shall provide technical and policy assistance to the grant recipient to carry out the project.
 (D)Best practicesThe Secretary shall make available to the public— (i)a copy of each evaluation carried out under subparagraph (B); and
 (ii)a description of any best practices identified by the Secretary as a result of those evaluations. (E)Report to congressThe Secretary shall submit to Congress a report containing the results of each evaluation carried out under subparagraph (B).
					(c)Funding
 (1)In generalThe Secretary shall use not less than $7,500,000 of amounts made available to the Secretary to carry out this section.
 (2)PrioritizationIn funding activities under this section, the Secretary shall prioritize funding in the following manner:
 (A)The Secretary shall first use any unobligated amounts made available to the Secretary to carry out the activities of the Energy Efficiency and Renewable Energy Office.
 (B)After any amounts described in subparagraph (A) have been used, the Secretary shall then use any unobligated amounts (other than those described in subparagraph (A)) made available to the Secretary.
					
